DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 3-10 are pending in the application.
	In Applicant’s most recent response filed 07 March 2022, claim 2 was cancelled, claims 1 and 3-4 were amended and new claim 10 was added.  These amendments have been entered.
	Claims 6 and 9 were previously withdrawn from current consideration.
	Claims 1, 3-5, 7-8, and 10 remain under current consideration by the Examiner.

Drawings
The drawings are objected for the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “curved surface portion” that “has a protruding shape” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding this objection, Applicant has argued on page 6 of the response filed 07 March 2022 that these features are shown in Fig. 2 and described in paragraphs 0027 and 0041.  However, in response Examiner notes that Fig. 2 does not show any part pf the curved surface portion (122b) that “protrudes” with respect to the “second surface” (21b) of the wall portion (21) and thus it does not show a “protruding shape”.  Further, while paragraph 0041 does discuss a “protruding amount h” (which is shown in Fig. 2), this the Drawings objection remains.
Examiner further notes that the Examiner discussed this drawing objection and the corresponding claim limitation with Applicant’s representative on 29 March 2022 (see the attached Interview Summary).  Applicant’s representative pointed to the “protruding amount h” shown in Fig. 2 as the best explanation for this “protruding shape”.  However, Examiner noted that this does not overcome the objection for the reasons discussed above.  Namely, this “protruding amount h” refers to a protruding amount of the flange portion (122) from the “first surface” (21a) of the wall portion (21) and does not refer to any protruding shape of the curved surface portion (122b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garnweidner (DE 4334230 A1, a copy of which was provided with the PTO-892 Notice of References Cited in the Office Action mailed 10 January 2022) in view of Miyazaki (US Patent 8,266,782).
Re Claim 1:  Garnweidner discloses a joined body (see Fig. 2) comprising: 
a first member (1) having a pipe shape; and 
a second member (2) including a wall portion (see annotated Fig. 2 below) having a plate shape, and a flange portion (see below) having a cylinder shape and provided with an insertion hole through which the first member (1) is inserted, 
wherein in a state where the first member is inserted into the insertion hole of the flange portion of the second member (see Figs. 1 and 2), the first member and the second member are joined with the first member pipe-expanded (see Fig. 2; see note below), and 
wherein an inner circumferential surface of the flange portion includes: 
a base portion (see below) connected to the wall portion; 
an abutting portion (see below) abutting on an outer circumferential surface of the first member (1); and 
a tip portion (see below) connected to the abutting portion and separated from the outer circumferential surface of the first member, the tip portion being inclined away (at the “inclined/corner portion” shown in annotated Fig. 2 below) from the abutting 
note:  Regarding the limitation “pipe-expanded”, Examiner notes that this limitation amounts to a product-by-process limitation.  As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

    PNG
    media_image1.png
    736
    878
    media_image1.png
    Greyscale

	Garnweidner does not explicitly disclose wherein a material of the second member is larger than a material of the first member in a spring-back amount.
	Miyazaki teaches the use of a joined body (see Figs. 12-13) comprising a first member (1) having a pipe shape; and a second member (5) including a wall portion (at 5;) having a plate shape, and a flange portion (8) having a cylinder shape and provided with an insertion hole (6) through which the first member (1) is inserted, wherein in a state where the first member is inserted into the insertion hole of the flange portion of the second member, the first member and 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Garnweidner such that a material of the second member is larger than a material of the first member in a spring-back amount, as taught by Miyazaki, for the purpose of ensuring a tight connection.
Re Claim 3:  Garnweidner further discloses a joined body, wherein a dimension (see “h” in annotated Fig. 2 above) in an axial direction of the abutting portion is larger than a dimension (see “t” in annotated Fig. 2 above) in a thickness direction of the wall portion.
Re Claim 4:  Garnweidner further discloses a joined body,3Application No. 16/955,711 Docket No. 740630-KS0067wherein the wall portion includes a first surface (the lower surface of the “wall portion” in Fig. 2) from which the flange portion protrudes, and a second surface (the upper surface of the “wall portion” in Fig. 2) facing the first surface, wherein an inner circumferential surface of the flange portion includes a curved surface portion (see annotated Fig. 2 above) where the inner circumferential surface of the flange portion is connected at least to the second surface of the wall portion, expands toward the second surface, and wherein the curved surface portion of the flange portion abuts on the outer circumferential surface of the first member (1).
Garnweidner does not explicitly disclose wherein the curved surface portion has a protruding shape.

In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Garnweidner such that the curved surface portion has a protruding shape, for the purpose of, for example, protecting the outer surface of the first member from damage.
Re Claims 7-8:  Garnweidner in view of Miyazaki, as discussed for claim 1 above, discloses a joined body significantly as claimed except it does not explicitly disclose wherein tensile strength of a material of the first member is smaller than tensile strength of a material of the second member (as is required by claim 7); and/or wherein Young's modulus of a material of the first member is larger than Young's modulus of a material of the second member (as is required by claim 8).
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to select materials of the first and second members such that tensile strength of a material of the first member is smaller than tensile strength of a material of the second member (as is required by claim 7); and/or wherein Young's modulus of a material of the first member is larger than Young's modulus of a material of the second member (as is required by claim 8), for the purpose of ensuring that the second member applies a pressurizing force against the outer surface of the first member.
Re Claim 10:  Garnweidner further discloses a joined body, wherein the tip portion (see annotated Fig. 2 above) is inclined away from the abutting portion at a corner portion (at the “inclined/corner portion” shown in annotated Fig. 2 above) thereof, and the inner circumferential .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garnweidner (DE 4334230 A1) in view of Miyazaki (US Patent 8,266,782), as applied to claims 1, 3-4, 7-8, and 10 above, and further in view of Maeda ‘782 (WO 2017/056782, a copy of which was provided by Applicant with the IDS filed 10/05/2021).
	Re Claim 5:  Garnweidner in view of Miyazaki, as discussed for claim 4 above, discloses a joined body, wherein the inner circumferential surface of the flange portion includes: an abutting portion abutting on the outer circumferential surface of the first member (1) on a tip side of the flange portion.
Garnweidner in view of Miyazaki fails to disclose a separation portion separated from the outer circumferential surface of the first member between the curved surface portion and the abutting portion.
Maeda ‘782 teaches the use of a joined body (see Fig. 8B) comprising a first member (20) and a second member (10) having a wall portion (at 10) and a flange portion (see annotated Fig. 8B below), wherein the wall portion includes a first surface (see below) from which the flange portion protrudes, and a second surface (see below) facing the first surface, wherein an inner circumferential surface of the flange portion includes a curved surface portion (see below), wherein the curved surface portion of the flange portion abuts on the outer circumferential surface of the first member (20), wherein the inner circumferential surface of the flange portion includes an abutting portion (see annotated Fig. 5 below) abutting on the outer circumferential surface of the first member on a tip side of the flange portion; and further including a separation portion (see below) separated from the outer circumferential surface of the first member between the curved surface portion and the abutting portion, for the purpose of increasing the strength of the joint (see parag. [0078]).

    PNG
    media_image2.png
    422
    602
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Garnweidner such that it further includes a separation portion separated from the outer circumferential surface of the first member between the curved surface portion and the abutting portion, as taught by Maeda ‘782 for the purpose of increasing the strength of the joint.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678